Keith, P.
(concurring in results) :
I think the dying declaration which appears in the record was too broad, and that so much of it as related to facts not directly connected with the homicide should have been excluded, but that subject to proper correction the declaration should have been admitted.
Whether or not a dying declaration is admissible depends largely upon the mental condition of the declarant. If a man who has received a wound believes that wound to be mortal and that he will shortly die of it, his declaration is admissible, and I know of no way in Avhich his mental attitude can be ascertained except by what the declarant may say and do.
In the case under consideration Campbell stated that he was going to die; and when offered the medicine said that he “did not reckon- it would do any good, but that he would take it.” There was no word which emanated from him between the time he received the wound and the moment of his death which cast the slightest doubt upon his sincerity or upon his belief that he was within the shadow of impending death. It is true that when the physician spoke to him about sending him to a hospital, he said that he preferred to go to the hospital at Roanoke rather than that at Buena Yista; but there was nothing that indicated that he entertained the slightest hope of recovery, and as a matter of fact he died on the afternoon of the day he received the wound.
I think the dying declaration was admissible, bu,t should have been confined to the facts connected with the homicide, and for these reasons I concur in the judgment of reversal, but not in the opinion of the court.

Reversed.